NIX, Presiding Judge.
This is an original proceeding in mandamus by Isaac J. Hill, an inmate of the State Penitentiary at McAlester, Oklahoma, in which he seeks an order of this Court directing the District Court of Oklahoma County to prepare and furnish him with a casemade of the proceedings in connection with the trial and conviction of the petitioner in said court in Case No. 16258.
Petitioner was tried, convicted and sentenced by said Court for the crime of robbery with firearms, and was sentenced to serve a term of ninety-nine (99) years in the State Penitentiary at McAlester, where he is presently incarcerated.
Title 22 O.S.A. § 1054 provides that an appeal in felony cases must be taken within six (6) months after judgement is rendered. (This six months provision has since been amended to three months.) This provision of the statute is mandatory and must be strictly followed, and this Court' cannot entertain an appeal not perfected within such time. In the case of In re Application of Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this state which premits this Court to issue an order requiring the district court to furnish a transcript of casemade after the time has expired for taking an appeal in a criminal case. See also, Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl.Cr., 360 P.2d 732.”
Since the application herein is not timely made, and this Court would have no jurisdiction to consider an appeal if the same were lodged at this time, the application for writ of mandamus is hereby denied.
BRETT and BUSSEY, JJ., concur.